Exhibit News Release BROOKFIELD ASSET MANAGEMENT ANNOUNCES LISTING ON EURONEXT AMSTERDAM TORONTO, March 12, 2008 – Brookfield Asset Management Inc. (TSX/NYSE:BAM) announced today that it expects that its Class A Limited Voting Shares (the “Shares”) will be listed and admitted to trading on Euronext Amsterdam by NYSE Euronext (“Euronext Amsterdam”) on Tuesday, March 18, 2008 at 9:00 a.m. Central European Time (CET). The Shares will be traded in EURO under the trading symbol BAMA.The ISIN of the Shares is CA1125851040 and their Security Code (fondscode) is 623752.The reference opening price of the Shares on Euronext Amsterdam on this date will be based on the closing price of the Shares on the Toronto Stock Exchange (“TSX”) on March 17, 2008. The Shares have been listed on the TSX since 1997 and on the New York Stock Exchange (“NYSE”) since 2000.Brookfield decided to apply for a listing for its Shares on Euronext Amsterdam following the amalgamation of NYSE with Euronext Amsterdam in 2007.As Brookfield continues to seek expansion of its operations globally, it believes that this listing will help enhance Brookfield’s market access to European and other international investors. A Prospectus providing information on the Shares and Brookfield has been filed with the Netherlands Authority for the Financial Markets and is expected to be approved on or about March 14, 2008.Once approved, an electronic copy of this Prospectus, in the English language only, will be available on the company’s web site (www.brookfield.com) and on the web site of Euronext Amsterdam (www.euronext.com).Upon request, a printed copy of the Prospectus can be obtained free of charge from SNS Securities N.V. (Tel: +31 20 550 email: prospectus @snssecurities.nl) or from the company (inquiries@brookfield.com). **** Brookfield Asset Management Inc. is focussed on property, power and infrastructure assets and has approximately $95 billion of assets under management. The company’s Shares are currently listed on the New York and Toronto stock exchanges under the symbols BAM and BAM.A, respectively. For more information, please visit Brookfield’s web site at www.brookfield.com. Note: This press release contains forward-looking information within the meaning of
